Citation Nr: 1616807	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-11 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as due to service-connected right heel disability.

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from September 1967 to May 1969 and from November 1970 to June 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an April 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied service connection for a low back disability.  A May 2013 rating decision assigned a 70 percent rating for posttraumatic stress disorder (PTSD) and denied increased ratings for coronary artery disease and entitlement to a TDIU.  The Veteran perfected an appeal as to his claim for a TDIU.

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2011 but cancelled the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

In December 2014, the Board remanded the Veteran's service connection claim to the Agency of Original Jurisdiction (AOJ) for further development.  The Board noted that the Veteran filed a timely notice of disagreement (NOD) with the RO's 1993 decision and a statement of the case (SOC) was issued in June 1993.  He submitted another document that he referred to as an NOD in July 1993, and a supplemental statement of the case was sent to him in response in September 1993.  No further action was taken on the claim because he did not file a VA Form 9; and, no further communication regarding his low back disability claim was received from him until January 2008, and construed by the RO as a request to reopen the previously denied claim.  In December 2014, the Board noted that the Veteran's second NOD met the criteria of a substantive appeal.  See 38 C.F.R. § 20.302 (2015).  The issue as characterized on the title page reflects the proper status of the Veteran's service connection claim.

In February 2015, the RO certified the matters of increased ratings for PTSD, coronary artery disease, and a right heel fracture, and entitlement to a TDIU, to the Board.  The Veteran's September 2013 NOD, and the December 2014 SOC, do not address these claims.  Nor did the Veteran's December 2014 substantive appeal address them.  A substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Given that the Veteran expressly limited his NOD and substantive appeal to his claim for a TDIU, the Board does not waive the filing of a substantive appeal and will not consider the increased ratings issues regarding PTSD, coronary artery disease, and a right heel fracture.

The matter of the Veteran's entitlement to a TDIU is remanded to the AOJ.  VA will notify the appellant if further action is required.


FINDING OF FACT

The current back disability, including degenerative disc disease and multilevel arthritis, and associated minor to mild lumbar paraspinal muscle strain, is the result of a disease or injury in active service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Contentions

The Veteran contends that he has a low back disorder that was incurred in service when he fractured his right heel.  In approximately 1968, he fell about one story, or 40 feet, and broke his heel while loading lumber (VBMS 5/15/92, VA Examination, p. 1; VBMS 2/16/93, VA Examination, pps. 1, 3; VBMS 6/28/96, VA Examination, p. 1; VBMS 8/25/97,  VA Examination, p. 1; VBMS 4/6/15, C&P Exam, p.4).  He twisted his back at that time (VBMS 5/13/93, VA 21-4138 Statement in Support of Claim, p.1).  Alternatively, the Veteran contends that his low back disorder is due to his service-connected right heel disability.

Service connection for residuals of a right heel fracture were granted by the RO in a November 1992 rating decision and are currently evaluated as 20 percent disabling.

Facts and Analysis

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009

In the case of a veteran who engaged in combat with the enemy in active service during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection may be granted for certain chronic diseases, including arthritis, when the disease is manifested to a degree of 10 percent or more within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Current low back disabilities are established by the medical evidence of record, as the Veteran was diagnosed with disc degeneration at L5-S1 by magnetic resonance image (MRI) in March 1993 (VBMS 2/16/1993, VA Examination, p. 10).  Mild to moderate degenerative disc disease and multilevel arthritis, and associated minor to mild lumbar paraspinal muscle strain, were diagnosed by an April 2015 VA examiner (VBMS 4/6/15, C&P Exam, p.3).  As such, the first element of service connection has been established.

The Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214) from his first period of active service indicates that his awards and decorations include a Purple Heart (VBMS 5/26/15, Certificate of Release or Discharge from Active Duty, p.1).  His available service treatment records are limited and do not reflect any wound or similar type injury to show why he received a Purple Heart.  Nevertheless, the Board has no reason to doubt his receipt of this decoration and finds that the Veteran is entitled to the combat presumption.  38 U.S.C.A. § 1154(b).  In light of this, the Board finds that the Veteran suffered an in-service injury to his back when he fell one story.  

The February 1993 VA examiner described the Veteran's report of fracturing his right heel in Vietnam in 1968 (VBMS 2/16/93, VA Examination, p. 1).  Immediately following this fall, the Veteran noted the onset of mid-low back pain.  The examiner observed that the Veteran "carries a component of chronic low back pain since his fall."  

In written statements in May and July 1993, the Veteran described hurting his back when he injured his foot (VBMS 5/13/93, VA 21-4138 Statement in Support of Claim, p.1; VBMS 7/15/93, VA 21-4138 Statement in Support of Claim, p.1).  

A June 2009 VA outpatient record includes the Veteran's report of having back pain since 1967 when he injured his heel (VBMS 10/19/09, Medical Treatment Record-Government Facility, p. 2).  He told the April 2015 examiner that his initial back pain was mild and that he did not receive any treatment (VBMS 4/6/15, C&P Exam, p.4).  His back started to give him problems while he recuperated in Japan.  He mentioned it to treating clinicians who were more concerned with his heel fracture.  Since then, he had progressively worsening pain that he treated with over-the-counter medication.  The Veteran's statements serve to establish an in-service injury or disease.

Competent evidence of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998). 

The Federal Circuit has extended the combat presumption, however, to encompass the residuals that a combat veteran reports as having occurred in service.  Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012) (holding that § 1154(b) applied not only to a veteran's report of a combat concussion injury, but to his report of permanent loss of hearing). 

Thus, the remaining question for consideration is whether the Veteran's low back disability is related to military service.

The Veteran's service treatment records do not include clinical records for his first period of service and his May 1969 separation examination does not discuss a right heel or ankle, or spine, disability (VBMS 1/28/15, STR-Medical, p. 13, 15).  A November 1970 report of medical history contains an examiner's entry indicating that the Veteran had a right heel fracture in 1969 that was stable with no sequelae (VBMS 1/28/15, STR-Medical, p. 11).  A November 1970 separation examination report notes mild dorsal kyphosis but service treatment records do not, otherwise, discuss a back disability (VBMS 1/28/15, STR-Medical, p. 9).  A December 1970 clinical entry reflects that the Veteran complained of right ankle pain and related that he broke his right heel in Vietnam (although the follow up entry refers to his left heel).  

There is no documentation of any pertinent complaints for decades after service.  In April 1992, the Veteran reported that the doctor who treated him after service died (VBMS 4/23/92, VA 21-4138 Statement in Support of Claim, p.1).  In April 2015, the Veteran told the VA examiner that he sought chiropractic care in the 1980s and was told he could not be helped and that, in 1985, he sought VA treatment for his back and did not receive it (VBMS 4/6/15, C&P Exam, p. 3).  On the other hand, the Veteran had an injury in service and the absence of documented complaints is not dispositive.  In general, the Board may not rely on the absence of evidence as substantive negative evidence, the exception being when there is an evidentiary basis establishing that a fact in question would ordinarily have been recorded in the document or documents in question.  See Horn v. Shinseki, 25 Vet. App. 231, 239
n. 7 (2012).  

The post service evidence includes a May 1992 VA examination report in which an examiner found that the Veteran had some degenerative changes in his spine versus frequent muscle spasms (VBMS 5/15/92, VA Examination, p.1).  The examiner indicated that it was difficult to know for sure whether the Veteran's neurologic history was due to sural nerve entrapment at the ankle with referred pain up his leg versus neurological complaint directly up his back radiating down his leg.  The examiner opined that the numbness and tingling that the Veteran had in his leg, whether from his back secondary to his heel fracture, or directly to his heel fracture, was directly related to his service in the military.  Id. at 2.

The February 1993 VA examiner noted the Veteran's discomfort with range of lumbar spine motion and some degree of lower back perivertebral spasm (VBMS 2/16/93, VA Examination, p. 1).  The examiner speculated that the Veteran's back disorder could stem from reflex sympathetic dystrophy, a herniated intervertebral disc, or degenerative changes.  The March 1993 MRI showed disk degeneration present at L5-S1 without frank herniation central canal, or foraminal stenosis.  Id. at 9.  An electromyogram performed in March 1993 was normal (VBMS 1/14/93 VA 21-2507a, Request for Physical Examination, p.1).

The Board finds the Veteran's account of having continuous low back pain since service to be competent and credible, as well as consistent with the circumstances of his service and the post-service evidence of record, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d at 1337; see also Jandreau v. Nicholson, 492 F.3d at 1372; Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

The evidence documents the Veteran's consistent reports of the onset of low back pain after his fall in service, as shown by the May 1992 and February 1993 VA examination reports, the June 2009 VA outpatient record, and the April 2015 VA examination report.

There is no affirmative evidence to contradict the Veteran's reports and they are otherwise generally consistent with the evidence of record.  His reports are credible. 

VA examiners in December 2009 and April 2015 opined that the Veteran's service-connected right heel disability was unlikely as a cause of his low back disability.  The December 2009 examiner did not consider if the disability otherwise had its onset during active service.

The April 2015 VA examiner opined that it was less likely as not that the Veteran's current claimed back condition was related to an injury or illness in active service, namely the incident of a fall while in service.  The examiner's reasoning was that there was "a clear lack of [service treatment record] documentation" that would support a diagnosis, care, or follow up of a back injury.  The April 2015 examiner, however, relied on an absence of evidence of back treatment in the Veteran's service treatment records and, otherwise, did not provide clear reasons for this opinion.  Dalton, 21 Vet. App. at 23.  As such, the Board finds the probative weight to be assigned to this opinion is diminished.

There is no specific or lay evidence to contradict the Veteran's reports.  In Reeves v. Shinseki, the Federal Circuit ruled the combat presumption applies to two separate issues, the in-service incurrence injury or disease and the in-service presence of the disability.  682 F.3d at 999.  The Federal Circuit stated that, even where the record contains evidence of the cause of a disability, a combat veteran has "the right to invoke section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999 (internal citations omitted).  The effect of invoking the presumption in this fashion is to make establishing a nexus between service and the current disability easier.  Id.

In light of the analysis above, the Board finds that the evidence of record is in at least equipoise as to whether the current low back disability is related to the injury identified in service.  The competent evidence, medical and lay, establishes that the Veteran's current degenerative disc disease and multilevel arthritis and lumbar paraspinal muscle strain had their onset in service during an event (or events) sustained in combat in Vietnam.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Resolving all reasonable doubt in the Veteran's favor, a low back disability, diagnosed as degenerative disc disease and multilevel arthritis, and associated minor to mild lumbar paraspinal muscle strain, had its onset in service and service connection is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a low back disability, diagnosed as degenerative disc disease and multilevel arthritis, and associated minor to mild lumbar paraspinal muscle strain, is granted.


REMAND

The Veteran's combined disability rating is 90 percent.  On remand, and pursuant to the Board's grant of service connection herein, the AOJ will assign a rating for his now service-connected low back disability.  

It may be that the AOJ's action provides a 100 percent schedular rating for the Veteran's combined service-connected disabilities.  If so, it follows that the issue of entitlement to a TDIU under 38 C.F.R. § 4.16 (2015) would be rendered moot.  Nevertheless, in Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that, while no additional disability compensation could be paid when a total schedular disability rating was already in effect, a separate award of a TDIU predicated on a single disability could form the basis for an award of special monthly compensation (SMC).  The Court subsequently declared that if a veteran were awarded a TDIU (or by analogy in this case a schedular 100 percent rating) based on multiple underlying disabilities and then later received a schedular disability rating for a single, separate, disability that would, by itself, create the basis for an award of a TDIU, the order of the awards would not be relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). 

Thus, pursuant to Bradley and Buie, if entitlement to a 100 percent combined schedular rating is granted due to the combined impact of the Veteran's service-connected disabilities, VA still needs to consider whether an award of SMC pursuant to 38 U.S.C.A. § 1114(s) is warranted on the basis of TDIU for one of the service connected disabilities and additional/separate service-connected disabilities with compensation totaling 60 percent or more.  

In his December 2014 substantive appeal, regarding his claim for a TDIU, the appellant requested to testify before a Veterans Law Judge by video conference.  That hearing was not scheduled.  The appellant has a right to the hearing.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.700 (2015). 

Accordingly, the claim is REMANDED for the following actions:

1. Assign an initial disability rating for the Veteran's low back disability.

2. If the Veteran's combined disability rating is 100 percent, consider whether entitlement to a TDIU is warranted based upon any one of the Veteran's service connected disabilities alone (PTSD, diabetes mellitus, type II, coronary artery disease, right heel, or low back disorders), and adjudicate entitlement to statutory housebound SMC.
3. Schedule the appellant for a hearing before a Veterans Law Judge conducted via video conference.

4. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


